
 
EXHIBIT 10.1

 
STOCK PURCHASE AGREEMENT
 


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made this 19th day of
December, 2013 by and between the parties listed on Schedule A (each a “Seller”
and collectively, the “Sellers”), and the parties listed on Schedule B (each a
“Purchaser” and collectively, the “Purchasers”), setting forth the terms and
conditions upon which the Sellers will sell Nine Million Eight Hundred
Ninety-Two Thousand Nine Hundred Fifty-Six (9,892,956), shares of SMSA
Gainesville Acquisition Corp. (“SMSA Gainesville”) common stock (the “Shares”)
owned by the Sellers to the Purchasers.  The Sellers and the Purchasers, may be
referred to herein singularly as a “Party” and collectively, as the “Parties.”
 
WITNESSETH:
 
 
WHEREAS, the Sellers desire to sell and the Purchasers desire to purchase the
Shares in accordance with the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:
 
ARTICLE I
SALE OF SECURITIES
 
 
1.01           Purchase and Sale.  Subject to the terms and conditions of this
Agreement, the Sellers shall sell, transfer and convey the Shares to the
Purchasers, and the Purchasers shall purchase the Shares from the Sellers as
provided herein, for total consideration of Two Hundred Fifty Thousand Dollars
($250,000) (the “Purchase Price”), which shall be paid as follows:.
 
(a)
On December 20, 2013 (the “Signing Date”), Sellers shall deliver 9,692,956
shares to the Purchasers (the “Initial Shares”) in exchange for Two Hundred
Thousand Dollars ($200,000) (the “Initial Consideration”).

 
(b)
On January 9, 2014, or such other date as the Parties may agree (the Closing
Date”), Sellers shall deliver 200,000 shares to the Purchasers (the “Deferred
Shares”) in exchange for Fifty Thousand Dollars ($50,000) (the “Deferred
Consideration”).

 
(c)
The Initial Consideration and the Deferred Consideration shall be delivered by
the Purchasers to the Sellers in accordance with Section 1.02 herein and shall
be allocated in accordance with Schedule A hereto.

 
1.02           Purchase Price.  Pursuant to Section 1.01 herein, the Purchase
Price shall be paid to the Sellers via wire transfer to the below account:
 
Independent Bank
2100 FM 407
Highland Village, TX 75077



 
 

--------------------------------------------------------------------------------

 



ABA/Routing: 111916326
Account: No. 018013793
For credit to: Halter Financial Investments, LP
 
Paul Interrante acknowledges and agrees his allocated share of the Purchase
Price pursuant to Schedule A hereto will be wired to Halter Financial
Investments, LP, and he and Halter Financial Investments, LP, will be
responsible for the actual allocation of the Purchase Price among the Sellers
and that the Purchasers bear no responsibility for such allocation.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
 
The Sellers represent and warrant to the Purchasers the following, with Halter
Financial Investments, L.P. severally making the representations and warranties
set forth in Section 2.11 below:
 
2.01           Organization.  SMSA Gainesville is a Nevada corporation duly
organized, validly existing, and in good standing under the laws of that state,
has all necessary corporate powers to own properties and carry on a business,
and is duly qualified to do business and is in good standing in the State of
Nevada or any other jurisdiction where SMSA Gainesville conducts business.  All
actions taken by the incorporators, directors and/or shareholders of SMSA
Gainesville have been valid and in accordance with the laws of the State of
Nevada.
 
2.02           Capital.  The authorized capital stock of SMSA Gainesville
consists of 100,000,000 shares of common stock, $0.001 par value, of which
10,000,008 shares are issued and outstanding.  SMSA Gainesville’s common stock
is included for quotation on the OTCQB.  SMSA Gainesville has 10,000,000
preferred shares authorized, $0.001 par value, of which none are issued and
outstanding.  All outstanding shares are fully paid and non-assessable, free of
liens, encumbrances, options, restrictions and legal or equitable rights of
others not a party to this Agreement, except for restrictions on transfer
imposed by applicable securities laws.  On the Signing Date, there will be no
outstanding subscriptions, options, rights, warrants, convertible securities, or
other agreements or commitments obligating SMSA Gainesville to issue or to
transfer from treasury any shares of its capital stock.  None of the outstanding
shares of SMSA Gainesville are subject to any stock restriction
agreements.  There are approximately 490 shareholders of record of SMSA
Gainesville.  All of such shareholders have valid title to such shares and
acquired their shares in a lawful transaction and in accordance with Nevada
corporate law and the applicable securities laws of the United States.  As of
the Signing Date, the Shares will constitute no less than ninety-eight percent
(98%) of the outstanding capital stock of SMSA Gainesville on a fully diluted
basis.
 
2.03           Financial Statements.  The financial statements of SMSA
Gainesville filed with the SEC comply in all respects with applicable accounting
requirements and the rules and regulations of the SEC with respect
thereto.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the period involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not
 

 
2

--------------------------------------------------------------------------------

 




 
contain all footnotes required by GAAP.  The financial statements fairly present
the financial condition and operating results of SMSA Gainesville as of the
dates, and for the periods, indicated therein.  Except as set forth in the
financial statements, SMSA Gainesville has no material liabilities (contingent
or otherwise).  SMSA Gainesville is not a guarantor or indemnitor of any
indebtedness of any other person, firm or corporation.
 
2.04           Filings with Government Agencies.  SMSA Gainesville has timely
filed all reports as required by Section 13 or Section 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and applicable SEC rules for the
preceding twelve (12) months or has received a valid extension of such time of
filing and has made all required filings prior to the expiration of any such
extension, and is current in all filings under the Exchange Act.  As of their
respective dates, all required filings complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
none of the filings, when filed, contained any untrue statements of material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein in light of the circumstances
under which they were made, not misleading.  Upon the purchase of the Shares by
the Purchasers, the Purchasers (or officers of SMSA Gainesville) will have the
full responsibility for filing any and all documents required by the SEC, and/or
any other government agency that may be required.  The Sellers will supply the
Purchasers with all information that is currently available for SMSA
Gainesville.
 
2.05           Liabilities.  It is understood and agreed that the purchase of
the Shares is predicated on SMSA Gainesville not having any liabilities on the
Signing Date.  SMSA Gainesville shall not, as of the Signing Date, have any
debt, liability or obligation of any nature, whether accrued, absolute,
contingent or otherwise.  The Sellers are not aware of any pending, threatened
or asserted claims, lawsuits or contingencies involving SMSA Gainesville or the
Shares.  There is no dispute of any kind between SMSA Gainesville and any third
party, and no such dispute will exist at the Signing Date.  At the Signing Date,
SMSA Gainesville will be free from any and all liabilities, liens, claims and/or
commitments.
 
2.06           Tax Returns.  As of the Signing Date, there shall be no taxes of
any kind due or owing by SMSA Gainesville and all tax returns required to be
filed by SMSA Gainesville with any governmental agency including the Internal
Revenue Service, have been timely filed.  None of the Sellers have knowledge of
any audit of any tax returns by any governmental agency.
 
2.07           Enforcement; Ability to Carry Out Obligations; No
Conflicts.  This Agreement, when executed and delivered, will constitute a valid
and binding obligation of each Seller enforceable in accordance with its
terms.  Each Seller has the right, power, and authority to enter into, and
perform his respective obligations under this Agreement.  The execution and
delivery of this Agreement by each Seller and the consummation by each Seller of
the transactions contemplated hereby have been duly authorized by all necessary
action and no further action is required by each Seller, SMSA Gainesville, the
Board of Directors of SMSA Gainesville or SMSA Gainesville’s stockholders in
connection therewith.  The execution and delivery of this Agreement by the
Sellers and the performance by the Sellers of their respective obligations
hereunder will not cause, constitute, or conflict with or result in (a) any
breach or violation of any

 
3

--------------------------------------------------------------------------------

 


 
 
of the provisions of this Agreement or constitute a default under any law, rule,
regulation, license, indenture, mortgage, charter, instrument, articles of
incorporation, bylaw, or other agreement or instrument to which SMSA Gainesville
or the Sellers are a party, or by which they may be bound, nor will any consents
or authorizations of any party other than those hereto be required, (b) an event
that would cause SMSA Gainesville (and/or its assigns) to be liable to any
party, or (c) an event that would result in the creation or imposition of any
lien, charge or encumbrance on any asset of SMSA Gainesville or upon the Shares.
 
2.08           Contracts, Leases and Assets.  SMSA Gainesville is not a party to
any contract, agreement or lease (unless such contract, agreement or lease has
been assigned to another party or SMSA Gainesville has been released from its
obligations thereunder) other than the normal contract with SMSA Gainesville’s
transfer agent (the “Transfer Agent”), except as described in documents filed
with the SEC.  No person holds a power of attorney from SMSA Gainesville or the
Seller.  At the Signing Date, SMSA Gainesville will have no assets or
liabilities or any obligations which would give rise to a liability in the
future.
 
2.09           Compliance with Laws.  SMSA Gainesville has complied in all
material respects, with, and is not in violation of any, federal, state or local
statute, law and/or regulation.  SMSA Gainesville has complied with all federal
and state securities laws in connection with the offer, sale and distribution of
its securities.  At the time that SMSA Gainesville sold the Shares to the
Sellers, SMSA Gainesville was entitled to use the exemptions provided by the
Securities Act relative to the sale of such Shares.  The Shares being sold
herein are being sold in a private transaction between each Seller and the
Purchasers, and each Seller makes no representation as to whether the Shares are
subject to trading restrictions under the Securities Act or the rules
thereunder.
 
2.10           Litigation.  SMSA Gainesville is not a party to or in default
with respect to any order, writ, injunction or decree of any federal, state,
local or foreign court, department, agency or instrumentality.  There is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of each Seller, threatened against or affecting any Seller,
SMSA Gainesville, or any of SMSA Gainesville’s respective properties before or
by any court, arbitrator, governmental or administrative agency or regulatory
authority  (federal, state, county, local or foreign) which (1) adversely
affects or challenges the legality, validity or enforceability of this Agreement
or the Shares or (2) could, if there were an unfavorable decision, have or
reasonably be expected to result in a an adverse effect on SMSA Gainesville, any
Seller, or the contemplated transaction.  SMSA Gainesville is not, and no
director or officer thereof is or has been, the subject of any action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.  There has not been, and to the knowledge of
each Seller, there is not pending or contemplated, any investigation by the SEC
or any state securities commission involving SMSA Gainesville, any Seller, or
any current or former director or officer of SMSA Gainesville.  The SEC has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by SMSA Gainesville under the Securities Act or the
Exchange Act.

 
4

--------------------------------------------------------------------------------

 



 
2.11           Bankruptcy; Compliance with Plan of Reorganization.
 
(a)         SMSA Gainesville is the Reorganized Debtor formed in compliance with
and subject to the requirements of the First Amended, Modified Plan of
Reorganization for Senior Management Services of Treemont, Inc., et al [Docket
No. 601], as confirmed by Order [Docket No. 607] entered on August 2, 2007, by
the United States Bankruptcy Court for the Northern District of Texas, Dallas
Division in the bankruptcy cases jointly administered in Case No.
07-30230-HDH-11 (the “Bankruptcy Case,” and, as confirmed, the “Plan”).
 
(b)         SMSA Gainesville was formed in compliance with Section 6.1 of the
Plan and all shares of its common stock were issued and distributed in
compliance with and subject to the requirements of the Plan.
 
(c)         On August 4, 2010, SMSA Gainesville closed a Stock Purchase
Agreement and a Contribution with Paul Interrante and P.I. Partners, GP,
respectively, which caused the contribution of all business operations of P.I.
Partners, GP to SMSA Gainesville (the “Plan Consummation Transactions”).
 
(d)         The Plan Consummation Transactions benefited the shareholders of
SMSA Gainesville by allowing them to own an interest in a viable, operating
business enterprise as required by Section 6.4(a) of the Plan.
 
(e)         The Plan Consummation Transactions constituted a “reverse merger” or
“reverse acquisition” as those terms are defined and used by the Plan.
 
(f)         The Plan Consummation Transactions were completed by the applicable
Consummation of the Plan Date as defined by the Plan.
 
(g)         A “Certificate of Compliance” certifying the foregoing was filed by
SMSA Gainesville in the Bankruptcy Case [Docket No. 952] and was served on all
creditors and parties in interest.
 
(h)         Each and every statement contained in the Certificate of Compliance
filed by SMSA Gainesville is true, accurate and complete.
 
2.12           Closing Documents.  All organization documents, minutes,
consents, share certificates or other documents pertaining to SMSA Gainesville
to be delivered on the Signing Date pursuant to Section 5.01 herein shall be
true, complete, and valid in all material respects and shall comply with all
applicable state and federal laws.
 
2.13           Title.   Each Seller has good and marketable title to the
Shares.  The Shares will be, on the Signing Date, free and clear of all liens,
security interests, pledges, charges, claims, encumbrances and restrictions of
any kind, except for restrictions on transfer imposed by federal and state
securities laws.  None of the Shares are or will be subject to any voting trust
or agreement.  No person holds or has the right to receive any proxy or similar
instrument with respect to the Shares.  No Seller is a party to any agreement
which offers or grants to any person
 

 
5

--------------------------------------------------------------------------------

 




 
the right to purchase or acquire any of the Shares.  There is no applicable
local, state or federal law, rule, regulation or decree which would, as a result
of the purchase of the Shares by the Purchasers, impair, restrict or delay
voting rights with respect to the Shares.
 
2.14           Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the last audited financial statements included
in filings with the SEC or except as specifically disclosed in a subsequent SEC
filing prior to the date hereof:  (1) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
material adverse change to the Shares or SMSA Gainesville’s business condition
(financial or otherwise), prospects, assets, results of operations and/or
liabilities; (2) SMSA Gainesville has not incurred any liabilities (contingent
or otherwise); (3) SMSA Gainesville has not altered its method of accounting;
(4) SMSA Gainesville has not declared or made any dividend or distribution of
cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock; (5) SMSA
Gainesville has not issued, and is not under any obligation to issue, any equity
securities to any officer, director, or affiliate; and (6) SMSA Gainesville has
not entered into any agreements since the filing of its last 10-Q with the
SEC.  SMSA Gainesville does not have pending before the SEC any request for
confidential treatment of information.  Except for the transactions contemplated
by this Agreement, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to SMSA Gainesville or its business, properties, operations assets
or financial condition, that would be required to be disclosed by SMSA
Gainesville under applicable securities laws at the time this representation is
made or deemed made that has not been publicly disclosed at least one day prior
to the date that this representation is made.
 
2.15           Representations.  All representations and warranties of the
Sellers shall be true as of the Signing Date and shall survive the Closing for a
period of 12 months, except Sections 2.05, 2.06, 2.11, 2.13 and 2.14, which
shall survive for the applicable limitations period.
 
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER
 
 
Each Purchaser represents, warrants and covenants to each Seller the following:
 
3.01           Transfer Restrictions.   Each Purchaser acknowledges that the
Shares may be sold, pledged, assigned, hypothecated or otherwise transferred,
with or without consideration only pursuant to an effective registration
statement under the Securities Act, or pursuant to an exemption from
registration under the Securities Act.
 
3.02           Investment Intent.  Each Purchaser is acquiring the Shares for
his own account for investment, and not with a view toward distribution thereof.
 

 
6

--------------------------------------------------------------------------------

 



 
3.03           No Advertisement.  Each Purchaser acknowledges that the Shares
have been offered to him in direct communication between he and a Seller (or
agent of a Seller), and not through any advertisement of any kind.
 
3.04           Knowledge and Experience.  Each Purchaser acknowledges that he
has been encouraged to seek his own legal and financial counsel to assist him in
evaluating the transactions contemplated in this Agreement.  Each Purchaser
acknowledges that the Sellers have given him and all of his representatives’
access to all information relating to SMSA Gainesville’s business that he or any
one of them have requested.  Each Purchaser acknowledges that he has sufficient
business and financial experience and knowledge concerning the affairs and
conditions of SMSA Gainesville to make a reasoned decision as to the purchase of
the Shares and is capable of evaluating the merits and risks of such purchase.
 
3.05           Restrictions on Transferability.  Each Purchaser is aware of the
restrictions on transferability of all but 400,000 of the Shares and further
understands that some or all of the certificates may bear a legend similar to
the following:
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTION 4(a)(1) UNDER THE ACT.
AS SUCH, THE PURCHASE OF THIS SECURITY WAS MADE WITH THE INTENT OF INVESTMENT
AND NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY SUBSEQUENT TRANSFER OF THIS
SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL UNLESS IT IS REGISTERED UNDER
THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE.
 
Each Purchaser understands that the Shares may only be disposed of pursuant to
either (i) an effective registration statement under the Securities Act, or (ii)
an exemption from the registration requirements of the Securities Act.
 
SMSA Gainesville has not filed such a registration statement with the SEC or any
state authorities nor agreed to do so, nor contemplates doing so in the future
for the shares being purchased, and in the absence of such a registration
statement or exemption, each Purchaser may have to hold the Shares indefinitely
and may be unable to liquidate them in case of an emergency.
 
3.06           Accredited Investor.  Each Purchaser is an “Accredited Investor”
as defined in Regulation D under the Securities Act.
 
3.07           Anti-Money Laundering, Anti-Corruption and Anti-Terrorism
Laws.  Each Purchaser confirms that the funds representing the Purchase Price
will not represent proceeds of crime for the purpose of any applicable
anti-money laundering or anti-terrorist legislation, regulation or guideline and
each Purchaser is in compliance with, and has not previously
 

 
7

--------------------------------------------------------------------------------

 




 
violated, the United States of America Patriot Act of 2001, as amended, to the
extent applicable to each Purchaser and all other applicable anti-money
laundering, anti-corruption and anti-terrorism laws and regulations.
 
3.08           Representations.  All representations, warranties and covenants
of each Purchaser shall be true as of the Signing Date and shall survive the
Closing for a period of 6 months.
 
ARTICLE IV
COVENANTS
 
 
4.01           Board of Directors; Officers.  On the Signing Date, Paul
Interrante shall submit in writing to the Purchasers (1) an irrevocable letter
of resignation as director, which shall be effective December 31, 2013, or on
such other date as the parties may agree (“Director Letter of Resignation”), (2)
an irrevocable letter of resignation as President, Chief Financial Officer,
Treasurer, and Secretary, which shall be effective at noon (12:00pm) on December
20, 2013 (“Officer Letter of Resignation”), and (3) an executed written
resolution of the board of directors accepting Paul Interrante’s Director Letter
of Resignation and Officer Letter of Resignation (together, the “Letter of
Resignation”) and naming Kamran Nezami, effective December 31, 2013, as a member
of the board of directors and naming Robert E. Ham as the Chief Financial
Officer, which shall be effective at noon (12:00pm) on December 20, 2013, (the
“Board Resolutions”), which Board Resolutions shall be validly executed as of
December 19, 2013.
 
4.02           Transfer of Shares.  The Sellers shall send all certificates
representing the Shares being purchased, along with the proper stock powers with
medallion signature guarantees or powers of attorney acceptable to the Transfer
Agent.  The Shares will be transferred via book-entry form by the Transfer
Agent.
 
4.03           Voting Rights.  Prior to the Signing Date, Sellers shall take the
steps necessary to confer on each Purchaser as of the Signing Date full voting
rights, power and authority of a stockholder in SMSA Gainesville where
applicable.
 
4.04           Shareholder Rights Plan.  Each Seller shall take the steps
necessary to prevent the application of any provisions in SMSA Gainesville’s
Bylaws intended to have an anti-takeover effect from applying to, affecting, or
altering in any way, the contemplated transaction.  No claim will be made or
enforced by SMSA Gainesville or any Seller, with the consent of SMSA Gainesville
or any Seller, or any other person, that Purchasers are “Acquiring Persons” (or
such similar terms as may be used in the law of the State of Nevada) under any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or similar anti-takeover plan or
arrangement in effect or hereafter adopted by SMSA Gainesville, or that
Purchasers could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Shares under this Agreement.
 
4.05           Notice of Material Developments.  The Sellers shall disclose to
the Purchasers in writing any material variances or inaccuracies from the
Sellers’ representations and warranties

 
8

--------------------------------------------------------------------------------

 



 
contained in Article II arising out of events occurring before the Closing
Date.  The delivery of any such disclosure will not be deemed to have amended or
qualified the representations and warranties contained in Article II or cured
any misrepresentation or breach of warranty by reason of such variance or
inaccuracy.
 
4.06           Schedule 14F-1.  The Purchasers shall deliver, or cause to be
delivered, to each shareholder of SMSA Gainesville, a Schedule 14F-1 by December
20, 2013, or such later time as the Parties may agree.
 
4.07           Further Assurances.  Each Seller agrees to cooperate with each
Purchaser as is reasonably required from time to time to consummate the
transactions herein contemplated and to ensure continuous and timely reporting
to the SEC, the state of Nevada or any other government entity.
 
ARTICLE V
SIGNING AND CLOSING
 
 
5.01           Deliveries on the Signing Date.  On the Signing Date, the Parties
shall deliver the following, which shall be true, correct, and complete in all
respects where applicable:
 
(a)           By the Sellers:
 
 
(i)
The Letter of Resignation;

 
 
(ii)
The Board Resolutions;

 
(iii)           Articles of Incorporation and all amendments thereto;
 
(iv)           Bylaws and all amendments thereto;
 
(v)           minutes and consents of shareholders;
 
(vi)           minutes and consents of the board of directors;
 
(vii)           list of officers and directors;
 
 
(viii)
Certificate of Good Standing from the Secretary of State of Nevada, dated within
30 days of the Closing Date;

 
(ix)           current shareholder list from the Transfer Agent;
 
 
(x)
stock powers with medallion signature guarantee acceptable to the Transfer
Agent, representing the Initial Shares, endorsed in blank;

 
 
(xi)
true and correct copies of all of the business and corporate records of SMSA
Gainesville, including but not limited to correspondence files, bank statements,
checkbooks, savings account books,

 

 
 
9

--------------------------------------------------------------------------------

 




 
 
minutes of shareholder and directors meetings or consents, financial statements,
shareholder listings, stock transfer records, agreements and contracts that
exist; and

 
 
(xii)
such other documents of SMSA Gainesville as may be reasonably required by the
Purchasers, if available.

 
(b)           By the Purchasers:
 
(i)           the Initial Consideration.
 
5.02           Deliveries on the Closing Date.  On the Closing Date, the Parties
shall deliver the following, which shall be true, correct, and complete in all
respects where applicable:
 
(a)           By the Sellers:
 
 
(i)
stock powers with medallion signature guarantee acceptable to the Transfer
Agent, representing the Deferred Shares, endorsed in blank;

 
(b)           By the Purchasers:
 
(i)           the Deferred Consideration.
 
ARTICLE VI
 
 
REMEDIES
 
 
6.01           Arbitration.  Any controversy or claim arising out of, or
relating to, this Agreement, or the making, performance, or interpretation
thereof, shall be decided by neutral binding arbitration in accordance with the
rules of the American Arbitration Association then existing.  The arbitration
shall be conducted in Austin, Texas, at a neutral location.  Judgment on the
arbitration award may be entered in any court having jurisdiction over the
subject matter of the controversy.
 
6.02           Termination.  In addition to any other remedies, each Purchaser
may terminate this Agreement, if on the Closing Date, (1) the Sellers have
failed to comply with all material terms of this Agreement; (2) the Sellers have
failed to supply any documents required by this Agreement unless they do not
exist; (3) any or all of the Sellers or their agents have made any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements made, in the light of the circumstances under which
they were made, not misleading; or (4) there has occurred a material adverse
change or an event which has a material adverse effect on SMSA Gainesville or
the contemplated transaction.  The Purchasers shall have the right, in their
independent discretion, to terminate this Agreement at any time if Paul
Interrante does not resign as a director of SMSA Gainesville following the
expiration of ten (10) after the Purchasers’ delivery of Schedule 14F-1 to the
shareholders of SMSA Gainesville.
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
6.03           Indemnification.  Except as otherwise provided for herein, the
Sellers shall jointly and severally indemnify and hold the Purchasers and their
representatives and agents (each a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to (1) any breach of any of
the representations, warranties, covenants or agreements made by a Seller in
this Agreement; (2)  any action instituted by any stockholder of SMSA
Gainesville who is not an affiliate of the Purchasers with respect to the
transaction contemplated herein; (3) any action arising out of or related to a
predecessor entity of SMSA Gainesville; (4) any action or claim, arising out of
or related to any prior bankruptcy or plan of reorganization involving
predecessor entities that were merged into or with SMSA Gainesville or with whom
SMSA Gainesville entered into any form of business combination, share exchange,
or similar transaction with; (5) any material breach of this Agreement by any
Seller or any material misrepresentation contained herein or in any public
disclosure or (6) any misstatement of a material fact or omission to state a
material fact required to be stated herein or in any public disclosure by
Sellers or SMSA Gainesville or necessary to make the statements herein or in any
public disclosure by Sellers or SMSA Gainesville not misleading.  If any action
shall be brought against any Purchaser Party in respect of which indemnity may
be sought pursuant to this Agreement, Purchaser Party shall promptly notify each
Seller in writing, and the Sellers shall have the right to assume the defense
thereof with counsel of its own choosing, which choice is subject to the
approval of the Purchaser Party, which approval may be withheld in the sole
discretion of the Purchaser Party.  Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Sellers in writing; (ii) the Sellers have
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Sellers
and the position of such Purchaser Party, in which case the Sellers shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.  Sellers will not be liable to any Purchaser Party under this
Agreement to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement.
 
6.04           Indemnification Non-Exclusive.  The foregoing indemnification
provision is in addition to, and not derogation of any statutory, equitable or
common law remedy any party may have for breach of representation, warranty,
covenant or agreement.
 
ARTICLE VII
MISCELLANEOUS
 
 
7.01           Captions and Headings.  The Article and Section headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit or add to the meaning of any provision of this
Agreement.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
7.02           No Oral Change.  This Agreement and any provision hereof, may not
be waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the Party against whom enforcement of any waiver, change,
modification or discharge is sought.
 
7.03           Non Waiver.  Except as otherwise expressly provided herein, no
waiver of any covenant, condition or provision of this Agreement shall be deemed
to have been made unless expressly in writing and signed by the Party against
whom such waiver is charged; and (i) the failure of any Party to insist in any
one or more cases upon the performance of any of the provisions, covenants or
conditions of this Agreement or to exercise any option herein contained shall
not be construed as a waiver or relinquishment for the future of any such
provisions, covenants or conditions, (ii) the acceptance of performance of
anything required by this Agreement to be performed with knowledge of the breach
or failure of a covenant, condition, or provision hereof shall not be deemed a
waiver of such breach or failure, and (iii) no waiver by any Party of one breach
by another Party shall be construed as a waiver with respect to any other or
subsequent breach.
 
7.04           Time of Essence.  Time is of the essence of this Agreement and of
each and every provision hereof.
 
7.05           Entire Agreement.  This Agreement, including any and all
attachments, exhibits or schedules hereto, if any, contains the entire agreement
and understanding between the Parties, and supersedes all prior agreements and
understandings.
 
7.06           Partial Invalidity.  In the event that any condition, covenant or
other provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other condition, covenant or other
provision of the Agreement.  If such condition, covenant or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.
 
7.07           Significant Changes.  Each Seller understands that significant
changes may be made in the capitalization and/or stock ownership of SMSA
Gainesville, which changes could involve a reverse stock split and/or the
issuance of additional shares, thus possibly having a dramatic negative effect
on the percentage of ownership and/or number of shares owned by present
shareholders of SMSA Gainesville.
 
7.08           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Facsimile
signatures will be acceptable to all Parties.
 
7.09           Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified,
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
postage prepaid, or on the second day if faxed or emailed, and properly
addressed, faxed or emailed as follows:
 
If to the Sellers:
 
c/o HFG Consulting, LLC
12890 Hilltop Road
Argyle, Texas 76226
Phone:  972-233-0300
Email:  halter@halterfinancial.com
 
If to the Purchaser:
 
Titan Partners, LLC
6565 West Loop South, Suite 110
Bellaire, Texas 77401
Attention: Kamran Nezami
Phone: (512) 472-5456
Email:  diane.carter@huschblackwell.com
 
With a copy to (which shall not constitute notice to the Purchasers):
 
Husch Blackwell, LLP
111 Congress Avenue, Suite 1400
Austin, Texas 78701
Attention: Diane T. Carter
Email:  diane.carter@huschblackwell.com
Fax: (512) 479-1101
 
7.10           Binding Effect.  This Agreement shall inure to and be binding
upon the heirs, executors, personal representatives, successors and assigns of
each of the Parties.
 
7.11           Mutual Cooperation.  The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.
 
7.12           Governing Law.  This Agreement and the rights of the Parties
hereunder shall be governed by and construed in accordance with the laws of the
State of Texas (regardless of its conflict of laws principles), including all
matters of construction, validity, performance and enforcement and without
giving effect to the principles of conflict of laws.
 
7.13           Exclusive Jurisdiction and Venue.  The Parties agree that the
Courts of the State of Texas shall have sole and exclusive jurisdiction and
venue for the resolution of all disputes arising under the terms of this
Agreement and the transactions contemplated herein.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
7.14           Attorneys Fees.  In the event any Party shall commence legal
proceedings against another Party to enforce the terms hereof, or to declare
rights hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing Party in any such proceeding shall be entitled to
recover from the losing Party or Parties its costs of suit, including reasonable
attorneys’ fees, as may be fixed by the Court.
 
7.15           No Third-Party Beneficiaries.  This Agreement shall not confer
any rights or remedies upon any person other than the Parties and their
respective successors and permitted assigns.
 




[Remainder of Page Intentionally Left Blank]
[Signature Page Follows]

 
14

--------------------------------------------------------------------------------

 



In witness whereof, this Agreement has been duly executed by the Parties as of
the date first written above.
 

  SELLER: PAUL INTERRANTE          
 
By:
/s/  Paul Interrante        Paul Interrante                   

 
 

 
SELLER: HALTER FINANCIAL INVESTMENTS, L.P.
         
 
By:
/s/ Timothy Halter       Timothy Halter, Chairman, HFI GP, LLC,
its General Partner
               


 

  PURCHASER: TITAN PARTNERS, LLC      
 
 
 
    By: Titan Partners Management, LLC
Manager of Titan Partners, LLC
            By: Kamran Nezami, LLC
Manager of Titan Partners Management, LLC
         
 
By:
/s/ Kamran Nezami        Kamran Nezami, Manager                



 
 
 

 
15

--------------------------------------------------------------------------------

 



SCHEDULE A
TO
STOCK PURCHASE AGREEMENT
DATED
December 19, 2013


 
SELLERS
 
NUMBER OF SHARES
AMOUNT OF PROCEEDS
 
Paul Interrante
9,500,000
$10,000
Halter Financial Investments, L.P.
392,956
$240,000






 
16

--------------------------------------------------------------------------------

 



SCHEDULE B
TO
STOCK PURCHASE AGREEMENT
DATED
December 19, 2013


 
PURCHASERS
 
NUMBER OF SHARES
AMOUNT OF PROCEEDS
 

      Titan Partners,
LLC                                                                9,892,956                                       $250,000

 
17

--------------------------------------------------------------------------------

 
